DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         LAUREN GOOLSBY,
                             Appellant,

                                    v.

                          JASON KNOWLES,
                              Appellee.

                              No. 4D22-1259

                         [September 15, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Sarah Willis and Cheryl Caracuzzo, Judges; L.T. Case No.
502020DR002685XXXNB.

  Craig A. Boudreau of Boudreau Law, West Palm Beach, for appellant.

  Nicole Nicolette Mace and Curt Sanchez of The Law Offices of Curt
Sanchez, P.A., West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., GROSS and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.